Citation Nr: 1420010	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  09-07 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from February 2003 to January 2004, with several periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) prior to that period of active service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), that denied service connection for bilateral hearing loss, right knee and lumbar spine disorders.  The Veteran timely appealed that decision.

This case was initially before the Board in February 2011, when it was remanded for further development.  That development having been completed, the case has been returned to the Board for further appellate review at this time.  As will be discussed further herein, with regard to the issue being decided, the Board finds that the agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of service connection for lumbar spine and right knee disorders are addressed in the REMAND portion of the decision below and are again REMANDED to the agency of original jurisdiction.




FINDING OF FACT

The evidence of record does not demonstrate that the Veteran's hearing acuity in either ear is demonstrable of a hearing loss disability under 38 C.F.R. § 3.385.


CONCLUSION OF LAW

The criteria establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in January 2008 that provided information as to what evidence was required to substantiate the claim for bilateral hearing loss and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim herein decided.  

The Board is cognizant that the bilateral hearing loss claim was the subject of the Board's February 2011 remand, which in pertinent part, requested a VA audiological examination, and that his service treatment and personnel records be obtained.  The Veteran underwent a VA audiological examination in March 2011, pursuant to the Board's remand.  

Regarding the service records request, the Board notes that the Veteran's service personnel records were obtained.  The Veteran's service treatment records, however, are not of record.  It appears that the Veteran's military unit gave the Veteran his service treatment records upon his discharge from service, as is the unit's policy.  The Veteran indicated in a November 2011 telephone contact that he was indeed given his service treatment records on discharge from his unit, but that those records were lost in a house fire in approximately 2010.  The Board notes that a formal finding of unavailability, connoting that further attempts to obtain copies of the Veteran's service treatment records would be futile, is associated with the claims file in November 2011.  

Accordingly, the Board finds that the February 2011 remand instructions pertaining to the bilateral hearing loss claim have been substantially complied with, and the Board may proceed to adjudicate upon the merits of that issue at this time.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Bilateral Hearing Loss

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

However, 38 C.F.R. § 3.303(b) only applies to the list of chronic diseases/disabilities recognized by VA as being chronic and those chronic diseases/disabilities are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

Moreover, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

As an initial matter, the Board notes that the Veteran's service treatment records are unavailable at this time, as explained above.  In cases where service medical records are unavailable, the VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim was undertaken with this duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

As the Veteran's service treatment records are unavailable, the Board is unable to ascertain whether there was a hearing loss during active service.  However, based on the following evidence, the Board finds that the Veteran does not have a current hearing loss disability for VA purposes.

Turning to the evidence of record, the Board notes that the Veteran filed his claim for service connection in January 2008.  At that time, the Veteran indicated that his hearing loss was due to three improvised explosive devices (IED's) going off near him while he was in the Republic of Iraq in 2003 to 2004.  

The Board has reviewed the Veteran's VA treatment records that have been associated with the claims file.  In February 2008, the Veteran was seen for a disequilibrium problem; his tympanic membranes and ear canals were clear.  He was referred for an audiological examination at that time.  

The Veteran underwent a VA audiological consultation in March 2008, at which time the following audiometric data was obtained:



500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Speech Discrimination
RIGHT
5
0
0
10
5
-
100%
LEFT
5
0
0
15
10
-
100%

The Veteran's hearing was noted as being within normal limits bilaterally, with excellent speech discrimination for both ears.  

The Veteran underwent a VA audiological examination in April 2008, at which time the following audiometric data was obtained: 


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Speech Discrimination
RIGHT
5
5
5
10
5
6
96%
LEFT
5
5
5
10
5
6
100%

The examiner concluded that the Veteran had normal hearing sensitivity, bilaterally, and did not diagnose the Veteran with hearing loss.

In his May 2008 notice of disagreement, the Veteran again indicated that his bilateral hearing loss was due to active service; he specifically stated that "[e]ven though [he] was an [military policeman, he] still performed ground combat, and [was] a gunner in the military."

The Board notes that an October 2008 addendum to a VA otolaryngology (ENT) consultation noted that the VA doctor reviewed the Veteran's recent audiogram and that his audiological presentation was essentially normal.

After remand in February 2011, the Veteran underwent a VA audiological examination in March 2011, which revealed the following audiometric data:



500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Speech Discrimination
RIGHT
5
10
50
10
10
8.75
100%
LEFT
0
0
0
10
10
5
100%

The examiner concluded that the audiological resulted showed that the Veteran's hearing was within normal limits, bilaterally, with speech recognition scores of 100 percent, bilaterally.  It was further concluded that the Veteran's hearing examination was within normal limits on his present hearing tests, and that a review of the claims file demonstrated no hearing disability shown throughout the evidence of record.  

Regarding the first element of service connection-current disability-in bilateral hearing loss cases, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  

First, the Board notes that while the Veteran adamantly believes that he has a hearing loss disability, he is not competent to self-diagnose that disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).

The objective audiometric evidence of record does not demonstrate either 40 decibels of loss or greater in any of the 5 noted frequency levels, nor is there 26 decibels of greater in at least 3 of those 5 noted frequency levels.  In fact, the evidence demonstrates no greater than 15 decibels of loss in any frequency level in either ear.  Moreover, the Veteran's speech recognition scores are routinely 100 percent for the left ear throughout the appeal period, and is only 96 percent-at the lowest during the appeal period-for the right ear.

Simply put, the evidence of record does not demonstrate that the Veteran currently has a hearing loss disability for VA purposes.  The Board need not address any of the further elements of service connection at this time, as a current hearing loss disability is not shown.  Accordingly, the Board must deny service connection for bilateral hearing loss at this time on the basis of the evidence of record.  See 38 C.F.R. §§ 3.102, 3.303, 3.385; Brammer v. Derwinski, 3 Vet. App. 223 (1995) (Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability). .

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

Regarding the lumbar spine and right knee claims, the Board finds that the obtained VA opinions by the April 2011 examiner are not adequate and do not substantially comply with the Board's previous instructions.  Specifically, the Board instructed that the examiner address the Veteran's lay statements regarding continuity of symptomatology from service; the examiner does not address that evidence in his opinions.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Moreover, the Veteran made very specific allegations during his examination regarding how he injured his right knee in service that the examiner failed to address in that opinion.  Likewise, the examiner did not address the Veteran's allegations that his lumbar spine disorder stems from carrying heavy packs on his back.  The opinions are clearly deficient in addressing the actual contentions raised by the Veteran and the evidence in the claims file.  Instead, those opinions are focused on several pieces of cited literature, which apparently form the basis of the rationale for his negative opinions.  The Board finds the rationale of the opinions to be severely lacking.

Finally, the examiner diagnosed the Veteran with "right knee minimal marginal spurring involving the right patellofemoral joint" and "low back pain with dextrocurvature of the lower lumbar spine with slight levocurvature of the thoracolumbar junction."  

First, the Board notes that pain is not a diagnosis.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part, vacated in part on other grounds sub. nom. Sanchez-Benitez v. Principi, 259 F.3d 1356, 1362 (Fed. Cir. 2001) (pain, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection can be granted).  The examiner's opinion is therefore deficient in explaining whether the Veteran's pain is just pain without an underlying disability of the lumbar spine, or whether there is some underlying lumbar spine disability which is causing the pain.  

Likewise, the Board finds the examiner's diagnosis of the right knee to be equally puzzling given that the x-ray evidence demonstrated "minimal degenerative changes," which the examiner does not address at all in his opinion.

Needless to say, the Board finds that clarification of the Veteran's lumbar spine and right knee diagnoses is necessary on remand as well.

In light of the wealth of deficiencies noted above, the Board finds that a remand of the lumbar spine and right knee issues is necessary in order to obtain new VA examinations which adequately address the Veteran's claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall obtain any relevant VA treatment records from the Muskogee and Tulsa VA Medical Center, or any other VA medical facility that may have treated the Veteran, since December 2008 and associate those documents with the claims file.

2.  The agency of original jurisdiction shall ask the Veteran to identify any private treatment that he may have had for his lumbar spine and right knee disorders, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  The agency of original jurisdiction shall schedule the Veteran for a VA orthopedic examination by an appropriate physician in order to determine the nature and etiology of any lumbar spine disorder.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including x-rays, and the result reported in detail.

After review of the claims file and examination of the Veteran, the examiner should identify any lumbar spine disorders found, to include any arthritic conditions thereof.  

The examiner shall then opine whether any lumbar spine disorders found at least as likely as not began in or are otherwise the result of active service, to include (a) carrying heavy pack on his back in the Republic of Iraq as alleged in his June 2008 notice of disagreement, and also (b) the onset of back pain noted while on ACDUTRA/INACDUTRA from January to December 2002, as alleged in the April 2011 examination report.  

The examiner shall also opine as to whether it is at least as likely as not the Veteran had manifested arthritis of the lumbar spine to a compensable degree within one year of service separation.

The examiner shall specifically address the Veteran's lay statements regarding any symptomatology suffered during service and any continuity of symptomatology after discharge from service.  The examiner should additionally address the April 2011 examiner's opinion.

The absence of evidence of treatment for a low back disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.
All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  The agency of original jurisdiction shall schedule the Veteran for a VA orthopedic examination by an appropriate physician in order to determine the nature and etiology of any right knee disorder.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including x-rays, and the result reported in detail.

After review of the claims file and examination of the Veteran, the examiner should identify any right knee disorders found, to include any arthritic conditions thereof.  

The examiner should be specific in addressing the exact disorder found, and must address the minimal degenerative changes shown on X-ray as reported in the April 2011 examination report.

The examiner shall then opine as to whether any right knee disorders found at least as likely as not began in or are otherwise the result of active, to include the turret lever injury while in the Republic of Iraq, as alleged in the April 2011 examination report.  

The examiner should specifically address the Veteran's lay statements regarding any symptomatology suffered during service and any continuity of symptomatology after discharge from service.  The examiner should additionally address the April 2011 examiner's opinion.

The absence of evidence of treatment for a right knee disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The agency of original jurisdiction will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


